OPINION
{¶ 1} Eric Harris was found guilty after a bench trial of carrying concealed weapons, a fourth degree felony. He was sentenced to community control sanctions. On appeal, Harris advances three assignments of error:
 {¶ 2} "1. The trial court should have sustained the motion to dismiss because Ohio Revised Code 2923.12, as applied, is unconstitutional since it presumes a person guilty till proven innocent.
 {¶ 3} "2. The trial court should have granted the motion to dismiss because Ohio Revised code 2923.12 restriction of concealing weapons infringes on an individual's fundamental right to bear arms.
 {¶ 4} "3. The trial court should have granted the motion to dismiss because the affirmative defenses provided by R.C. 2923.12
are unconstitutionally vague."
 {¶ 5} All three assignments implicate the constitutionality of R.C. 2923.12, and they are overruled on the authority of Klein v.Leis, 99 Ohio St.3d 537, 2003-Ohio-4779.
 {¶ 6} The judgment will be affirmed.
Fain, P.J. and Brogan, J., concur.